EXHIBIT 10.1

PAXSON CONSULTING AND NONCOMPETITION AGREEMENT

This PAXSON CONSULTING AND NONCOMPETITION AGREEMENT, (this “Agreement”) is made
as of this 7th day of November, 2005, by and among Paxson Communications
Corporation (“PCC”), NBC Universal, Inc., a Delaware corporation (“NBCU”), and
Lowell W. Paxson, (the “Consultant”) (collectively, the “Parties” each
individually a “Party”).

WHEREAS, the Parties (together with certain other parties) have, as of the date
hereof, entered into a Master Transaction Agreement (the “Master Transaction
Agreement”) which contemplates execution and delivery by various parties of
certain documentation specified therein (such Master Transaction Agreement,
including all documents and instruments to be delivered thereunder, collectively
the “Definitive Documentation”);

WHEREAS, pursuant to the Call Agreement (as defined in the Master Transaction
Agreement), Consultant and certain of his affiliated entities are providing NBCU
with a new right to purchase the Consultant’s and certain affiliated entities’
interests in PCC (the “New Call Right”);

WHEREAS, pursuant to a Company Stock Purchase Agreement (the “PCC Purchase
Agreement”), PCC has agreed to purchase Consultant’s and certain affiliated
entities’ interests in PCC in the event that the Investor Call Right Termination
(as defined in the Call Agreement) occurs;

WHEREAS, PCC wishes to obtain from the Consultant consulting services with
respect to significant legislative, regulatory and policy initiatives and
developments affecting the conduct of the business and operations of the PCC
broadcast television stations and the Consultant has agreed to refrain from
certain activities as set forth herein;

WHEREAS, in the event of the Call Closing (as defined in the Call Agreement),
NBCU or its Permitted Transferee (as defined in the Call Agreement) wishes to
obtain from the Consultant consulting services with respect to significant
legislative, regulatory and policy initiatives and developments affecting the
conduct of the business and operations of the PCC and NBCU broadcast television
stations and the Consultant has agreed to refrain from certain activities as set
forth herein; and

WHEREAS, the Parties have agreed to enter into this Agreement concurrent with,
or immediately following, execution of the Master Transaction Agreement;

NOW THEREFORE, in exchange for the mutual promises contained herein, the Parties
agree as follows:

SECTION 1. DEFINITIONS. All capitalized terms in this Agreement not defined
herein shall have the meaning ascribed to them in the Master Transaction
Agreement or such other agreement referred to herein.

SECTION 2. TERM. This Agreement is valid and binding on all Parties as of the
date hereof. The term of this Agreement shall commence upon the date hereof, and
shall remain in full force and effect for a period of five (5) years from the
later of the Call Closing under the Call Agreement or the Class B Closing under
the PCC Purchase Agreement (the “Term”).

SECTION 3. PAYMENTS. The total amount payable to the Consultant hereunder shall
be Five Million Dollars ($5,000,000), which amount shall be paid as follows:

(a) Payments by PCC. PCC shall pay the Consultant Two Hundred Fifty Thousand
Dollars ($250,000) upon the execution and delivery of this Agreement and Seven
Hundred Fifty Thousand Dollars ($750,000) six months and one day thereafter and
subject to Section 3(b), PCC shall pay the Consultant One Million Dollars
($1,000,000) on each anniversary of this Agreement (or on the first business day
thereafter if any such anniversary falls on a day that is not a business day).
The total payments made by PCC pursuant to this clause (a) are the “PCC
Payments.”

(b) Payments by NBCU or a Permitted Transferee. In the event of the Call Closing
pursuant to the Call Agreement, the obligations of PCC to make the PCC Payments
shall terminate and NBCU or its Permitted Transferee (as defined in the Call
Agreement), as applicable, shall pay the Consultant One Million Dollars
($1,000,000) on each anniversary of this Agreement (or on the first business day
thereafter if any such anniversary falls on a day that is not a business day)
that occurs following the Call Closing until such time as the aggregate amount
of the payments made by NBCU or its Permitted Transferee, as applicable, plus
the PCC Payments equal Five Million Dollars ($5,000,000), at which time NBCU or
its Permitted Transferee, as applicable, shall not be required to make any
further payments hereunder.

(c) Allocation of Payments. The Parties acknowledge and agree that Two Hundred
Fifty Thousand Dollars ($250,000) of each payment required by this Section 3
shall be paid to the Consultant for the consulting services he will provide
hereunder (such portion of each payment is a “Consulting Payment”) and the
remaining Seven Hundred Fifty Thousand Dollars ($750,000) of each such payment
shall be paid as consideration for compliance with the terms of Section 5
(Noncompetition) below (such portion of each payment is a “Noncompete Payment”).
All payments shall be made to the Consultant by wire transfer of immediately
available funds to such account or accounts specified in writing by the
Consultant. In the event of Consultant’s death or disability prior to the end of
the Term, (i) neither PCC, NBCU nor a Permitted Transferee shall be required to
make any further Consulting Payments and (ii) the Noncompete Payments shall
continue to be due and payable on the dates indicated above and shall be paid to
one or more individuals or entities as the Consultant shall specify in an estate
planning directive. For the purpose of making any Noncompete Payment following
the death of the Consultant, a Party shall be permitted to rely on any written
payment instruction provided by an executor or administrator of the Consultant’s
estate.

(d) In the event of the Call Closing, NBCU or its Permitted Transferee, as
applicable, shall, within three business days following the Call Closing,
reimburse PCC for the total amount of the PCC Payments by wire transfer of
immediately available funds to an account or accounts designated by PCC in
writing to NBCU or the Permitted Transferee, as applicable, at least one
business day prior to the Call Closing, if any.

SECTION 4. CONSULTING SERVICES. Upon request made by PCC or, in the event of the
Call Closing, by NBCU or its Permitted Transferee, as applicable, following the
Call Closing, and in either case, during the Term, the Consultant shall provide
PCC, NBCU or the Permitted Transferee with special government affairs services
as further described and limited herein (the “Consulting Services”):

(a) The Consulting Services shall be offered in the following subject areas:

(i) Multicast must-carry rights for PCC’s broadcast television stations;

(ii) Transition of PCC’s broadcast television stations to digital transmission,
including transition timing and rights to continue analog transmissions during
the transition;

(iii) Obligations of PCC’s broadcast television stations for the carriage of
children’s programming;

(iv) Development and implementation of broadcaster codes of conduct, including
enabling legislation and regulations;

(v) Adoption of new media ownership rules for broadcast television stations; and

(vi) Review of broadcast “localism” rules and development of modified or new
regulatory obligations of licensees of digital television stations.

(b) The Consultant will offer the Consulting Services in the following venues:

(i) Before the House and Senate Commerce Committees and their respective
Subcommittees and the Members thereof;

(ii) Before the Commissioners of the Federal Communications Commission and their
Legal Assistants;

(iii) Before the Office of the Chief, Media Bureau, Federal Communications
Commission;

(iv) Before the Senior Staff and Governing Board of Association of Maximum
Service Television; and

(v) Before the Senior Staff and Governing Board of the National Association of
Broadcasters.

(c) PCC, NBCU and the Permitted Transferee, as the case may be, shall ensure
that all uses of the Consulting Services adhere strictly to the requirements of
applicable laws and regulations, and PCC, NBCU and the Permitted Transferee
shall be responsible for obtaining and making, preparing, and facilitating, with
the Consultant’s cooperation to the extent required, any necessary
registrations, notifications, or filings required by PCC, NBCU, the Permitted
Transferee or the Consultant in connection with the provision of the Consulting
Services.

(d) Notwithstanding anything to the contrary stated or implied, the Consulting
Services shall be occasional and on-demand rather than full-time or according to
a schedule, and the amount and manner of providing the Consulting Services shall
be as mutually agreed by the Consultant, on the one hand, and PCC, NBCU and the
Permitted Transferee, as the case may be, on the other hand.

(e) The Consultant shall be an independent contractor, and shall not be an
employee of PCC or NBCU, with respect to this Agreement and the services to be
performed hereunder. Nothing contained in this Agreement shall be construed to
place the parties in the relationship of partners, joint venturers or agent and
principal, and no party shall have the power to obligate or bind the other in
any manner.

SECTION 5. NONCOMPETITION. During the Term, the Consultant will not, directly or
indirectly through any other person or entity: (i) hold a Material Interest in,
(ii) be employed by, (iii) be engaged as consultant to or (iv) perform any other
services for, or on behalf of, in the case of (i), (ii), (iii) or (iv), a
Television Entity. For purposes of this Agreement, a “Television Entity” is any
person or entity that holds a Material Interest in or operates or manages any
broadcast television station licensed to a community in the United States, a
television network whose programming is distributed in the United States, a
cable television system located in the United States, or a cable television
network whose programming is distributed in the United States. For purposes of
this Agreement, a “Material Interest” consists of the beneficial ownership of
ten percent (10%) or more of the common equity interests (including securities
convertible into or exercisable for common equity) of any entity. The above
notwithstanding and for avoidance of doubt, nothing in this Section 5 shall
limit the Consultant’s ability to engage in (a) the production or syndication of
television programming for broadcast television stations, television networks,
cable television systems or cable television networks, (b) the participation in
any capacity on the governing board of, the employment by, or the provision of
financial support or consulting or other services to any entity that qualifies
as a charitable organization under Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, without regard to the activities of that organization
or (c) perform any services required or permitted by the PMC Management and
Proxy Agreement, dated as of the date hereof, among PCC, the Consultant and
Paxson Management Corporation during the term of such agreement. During the
period from the date hereof until the first to occur of the Call Closing or the
end of the Term, PCC shall enjoy the benefit of and have the right to enforce
the Consultant’s obligations under this Section 5. In the event the Call Closing
occurs, during the period commencing upon the date of the Call Closing and
ending on the expiration of the Term, NBCU or the Permitted Transferee shall
enjoy the benefit of and have the right to enforce the Consultant’s obligations
under this Section 5. The Party that shall enjoy the benefit of and have the
right to enforce the Consultant’s obligations under this Section 5 is the
“Covenantee.” The Consultant may provide the Covenantee with a written request
for the Covenantee’s agreement that the Consultant may engage in activities that
would otherwise be (or would otherwise arguably be) in violation of the terms of
this Section 5, on the grounds that such activities would not injure the
goodwill NBCU or the Permitted Transferee is obtaining through the Call Closing
or that PCC is obtaining through the Class B Closing or jeopardize the
Covenantee’s trade secrets or other confidential information. Any waiver of this
Section 5 by PCC is not binding on NBCU or its Permitted Transferee, as
applicable, unless expressly agreed in writing by NBCU or its Permitted
Transferee, as applicable. Such a request from the Consultant will be considered
promptly by the Covenantee.

SECTION 6. ENFORCEMENT. The Consultant agrees that the noncompetition covenant
contained in Paragraph 5 above (the “Non-Compete”) is an essential and a
material part of the Consultant’s obligations under this Agreement for which the
Covenantee has agreed to make payments as provided in this Agreement. The
Consultant further acknowledges that the Non-Compete is necessary to protect the
goodwill NBCU or the Permitted Transferee is obtaining through the Call Closing
or that PCC is obtaining through the Class B Closing, as well as to protect
Covenantees’ trade secrets and other confidential information. The Consultant
also acknowledges that the terms of the Non-Compete are reasonable in all
respects, including duration, geographic scope, and the scope of activities
restricted. The Consultant agrees that the existence of any claim or cause of
action by the Consultant against the Covenantee, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the Covenantee’s
enforcement of the Non-Compete. The Consultant agrees that the breach by the
Consultant of the Non-Compete will cause the Covenantee irreparable injury that
cannot be adequately compensated by monetary damages alone. Therefore, the
Consultant agrees that the Covenantee, without limiting any other legal or
equitable remedies available to it, shall be entitled to obtain equitable relief
by injunction or otherwise from any court of competent jurisdiction, including,
without limitation, injunctive relief to prevent the Consultant’s failure to
comply with the terms and conditions of the Non-Compete, and the Consultant
hereby waives hereunder any defense based upon an adequate remedy at law in any
such action for equitable relief.

SECTION 7. WAIVER OR MODIFICATION. Any waiver by any Party of a breach of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver of any other breach of such provision or a breach of any other provision
of this Agreement. The failure of a Party to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Neither this Agreement nor any
part of it may be waived, changed or terminated orally, and any waiver,
amendment or modification must be in writing and signed by each of the Parties.

SECTION 8. SUCCESSORS AND ASSIGNS. This Agreement may be assigned by NBCU only
to the assignee permitted under the terms of the Call Agreement and only so long
as such assignee assumes the rights and obligations of NBCU under the Call
Agreement, in which event. NBCU shall have no further obligation hereunder. Such
assignee shall, as a condition to assignment of this Agreement, execute and
deliver documentation reasonably acceptable to the Consultant evidencing such
party’s assumption of NBCU’s obligations hereunder. The above notwithstanding,
in the event of such assignment, if the assignee fails to make any payment due
under this Agreement when such payment is due, NBCU shall be obligated to make
such payment immediately, upon receipt of notice from the Consultant of the
non-payment. This Agreement may not otherwise be assigned by NBCU (directly, or
indirectly, by operation of law, merger, sale of stock or otherwise) without the
prior written consent of Consultant. The Consultant may not assign this
Agreement or any of his rights or interests herein to any other party, except to
Paxson Estate Planning Affiliates (as defined in the Call Agreement). The rights
and obligations of the Parties shall inure to the benefit of and be binding upon
their heirs, successors, administrators, and permitted assigns. This Agreement
may not be assigned by PCC (directly, or indirectly, by operation of law,
merger, sale of stock or otherwise) without the prior written consent of the
Consultant.

SECTION 9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument.

SECTION 10. GOVERNING LAW. This Agreement will be governed and construed and
enforced in accordance with the laws of the State of Florida, without regard to
its conflicts of law rules.

SECTION 11. ENTIRE AGREEMENT. This Agreement contains the entire understanding
of the Parties relating to the subject matter of this Agreement and supersedes
all other prior written or oral agreements, understandings or arrangements with
respect to such subject matter. PCC, the Consultant and NBCU each acknowledges
that, in entering into this Agreement, he/it does not rely on any statements or
representations not contained in this Agreement.

SECTION 12. SEVERABILITY. If one or more provisions of this Agreement or the
application thereof to any person or circumstances is determined by a court or
agency of competent jurisdiction to violate any law or regulation, including,
without limitation, any rule or policy of the FCC, or to be invalid, void or
unenforceable to any extent (a “Conflicting Provision”), the Conflicting
Provision shall have no further force or effect, but the remainder of this
Agreement and the application of the Conflicting Provision to other Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable shall not be affected thereby and shall be enforced to
the greatest extent permitted by law, so long as any such violation, invalidity
or unenforceability does not change the basic economic or legal positions of the
parties. In such event, the Parties shall negotiate in good faith such changes
in other terms as shall be practicable in order to effect the original intent of
the Parties.

SECTION 13. NOTICES. All notices, demands and requests required or permitted to
be given under the provisions of this Agreement shall be (i) in writing,
(ii) delivered by personal delivery, or sent by commercial delivery service,
registered or certified mail, return receipt requested, (iii) deemed to have
been given on the date of personal delivery or the date set forth in the records
of the delivery service or on the return receipt, and (iv) addressed as follows:

         
if to PCC:
  Paxson Communications Corporation

 
  601 Clearwater Park Road
 
  West Palm Beach, Florida 33401

 
  Attention: General Counsel

with copies to:
  Dow, Lohnes & Albertson, PLLC

 
  1200 New Hampshire Avenue, N.W.
 
  Suite 800

 
  Washington, DC 20036

 
  Attention: John R. Feore, Jr.

 
  Tel: 202-776-2000

 
  Fax: 202-776-2222

 
  and

 
  Holland & Knight LLP

 
  222 Lakeview Avenue, Suite 1000
 
  West Palm Beach, Florida 33401

 
  Attention: David L. Perry

 
  Tel: 561-650-8314

 
  Fax: 561-650-8399


1

         
if to NBCU:
  NBC Universal, Inc.

 
  30 Rockefeller Plaza
 
  New York, New York 10112

 
  Attention: General Counsel

with a copy to:
  Shearman & Sterling LLP

 
  599 Lexington Avenue
 
  New York, New York 10022

 
  Attention: John A. Marzulli, Jr.

if to the Consultant:
  Lowell W. Paxson

 
  529 South Flagler Drive
 
  Apt. 26H

 
  West Palm Beach, Florida 33401

with a copy to:
  Wiley, Rein & Fielding LLP

 
  1776 K Street NW
 
  Washington, DC 20006

 
  Attention: Fred Fielding

 
  Tel: 202-719-7000

 
  Fax: 202-719-7049


or to any such other or additional persons and addresses as the Parties may from
time to time designate in a writing delivered in accordance with this
Paragraph 13.

SECTION 14. TITLES. The titles and headings of any paragraphs in this Agreement
are for reference only and shall not be used in construing the terms of this
Agreement.

SECTION 15. NO THIRD PARTY BENEFICIARIES. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement, except for any person that acquires rights and
interests under this Agreement as a permitted assignee under the terms of
Section 8.

SECTION 16. SURVIVAL. Any obligation to make payments hereunder that have not
been made prior to the expiration of the Term shall also survive the expiration
until payment is made in full.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the first date written above.

PAXSON COMMUNICATIONS CONSULTANT
CORPORATION

     
By:_ /s/ Dean M. Goodman
  /s/ Lowell W. Paxson
 
   
Name: Dean M. Goodman
Title: President and Chief Operating Officer
  Lowell W. Paxson


 
   
NBC UNIVERSAL, INC.
 

 
   
By:_/s/ Robert C. Wright
 

 
 

Name: Robert C. Wright
Title: President and Chief Executive Officer
 


 
   

2